Title: John H. Cocke to Thomas Jefferson, 29 September 1810
From: Cocke, John Hartwell
To: Jefferson, Thomas


          
            sir
            Bremo, Septem: 29th 1810
          
           I have been inform’d by my Friends Mr Coles, & Mr Cary, that I was so fortunate as to obtain a place on your list of Subscribers, for two Ewes, to your Merino Ram. They are accordingly sent herewith.—
           There are also Six sent in conformity to the understanding existing between Yourself & Colo Fontaine.
           A Letter from Colo Fontaine to Colo Randolph accompanies this— and I have taken the liberty, to send to your care a Book for Mr Divers—
          
            Yours most respectfully
            
 Jno H. Cocke
          
        